Case 7:20-cv-00253 Document 37 Filed on 09/07/21 in TXSD Page 1 of 2
      Case 7:20-cv-00253 Document 37 Filed on 09/07/21 in TXSD Page 2 of 2



                                                     Respectfully submitted,

                                                     JENNIFER B. LOWERY
                                                     Acting United States Attorney
                                                     Southern District of Texas

                                                  By: 6/ flwland ;l). fJl.anw-6
Atto                                                ROLAND D. RAMOS
Bar I                                               Assistant United States Attorney
P.O.                                                Southern District of Texas No. 3458120
Rio Grande City, Texas 78582                        Texas Bar No. 24096362
Tel. No. 956-487-7575                               1701 W. Bus. Highway 83, Suite 600
Fax. No. 956-487-8491                               McAllen, Texas 78501
Email: msjlaw@yahoo.com                             Telephone: (956) 618-8010
                                                    Facsimile: (956) 618-8016
FOR DEFENDANT DEPARTMENT                            E-mail: Roland.Ramos@usdoj.gov
OF TREASURY-INTERNAL                                Attorney in Charge for the United States
REVENUE SERVICE:                                    of America
 s/ David L. Guerra (with permission)
DAVID L. GUERRA
Assistant United States Attorney
1701 Business 83, Suite 600
McAllen, Texas 78501
(956) 618-8010/FAX (956) 618-8016
State Bar No. 08575200
Southern Dist. of Texas No. 14435


                                 CERTIFICATE OF SERVICE

        I, Roland D. Ramos, Assistant United States Attorney for the United States of America, do

 hereby certify that on September 7, 2021, a copy of the foregoing was served on all parties in

 accordance with Federal Rules of Civil Procedure.

                                                             "' fJw1and ;l). fJl.anw-6
                                                             ROLAND D. RAMOS
                                                             Assistant United States Attorney




                                              Page 2 of2
                                Joint Notice ofSettlement in Principle
